Citation Nr: 1525404	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-49 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected post-operative sesamoiditis of the right foot. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee/leg disability, to include as secondary to service-connected post-operative sesamoiditis of the right foot. 

3. Entitlement to service connection for a bilateral shoulder disability (claimed as joint pain). 

4. Entitlement to service connection for a bilateral elbow disability (claimed as joint pain). 

5. Entitlement to service connection for bilateral hearing loss. 

6. Entitlement to service connection for tinnitus.  

7. Entitlement to service connection for an eye disability (claimed as glass in eyes/losing sight).

8. Entitlement to service connection for coronary artery disease. 

9. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issues of entitlement to service connection for a lumbar spine disability, a bilateral knee/leg disability, an eye disorder, bilateral hearing loss, tinnitus, coronary artery disease, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2008, the RO denied claims of service connection for degenerative disc disease of the lumbar spine and a bilateral leg/knee condition; the Veteran filed a notice of disagreement but did not perfect an appeal regarding these issues and the RO decision became final. 

2. Evidence associated with the claims file after the final denial in May 2008 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claims for lumbar spine and bilateral knee/leg disabilities

3. The Veteran does not have a current diagnosis of a bilateral elbow disability.

4. The Veteran does not have a current diagnosis of a bilateral shoulder disability. 


CONCLUSIONS OF LAW

1. Evidence received since the May 2008 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for degenerative disc disease of the lumbar spine is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2014).

2. Evidence received since the May 2008 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for a bilateral knee/leg disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2014).

3. The criteria for service connection for a bilateral elbow disability, claimed as joint pain, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. The criteria for service connection for a bilateral shoulder disability, claimed as joint pain, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a February 2010 letter that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in an August 2013 supplemental statement of the case (SSOC).  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate. See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and pertinent VA and private treatment records have been associated with the claims file. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  In addition, records from the Social Security Administration have been obtained.  

With regard to the claims for service connection for bilateral elbow and shoulder disabilities, because there is no evidence that the Veteran has a current diagnosis of these disabilities, the Board finds that a remand for VA examination is not necessary to decide the claims.  Moreover, the Veteran has offered only conclusory statements regarding service incurrence of these claimed disabilities.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  As explained below, the Board finds no indication that bilateral elbow and shoulder disabilities, or persistent or recurrent symptoms of such disorders, may be associated with the Veteran's military service.  Thus, a remand for examination and/or opinion is not necessary to decide the claim. See 38 C.F.R. § 3.159 (c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  As such, VA has satisfied its duties to notify and assist.

New and Material

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for a lumbar spine disability and a bilateral leg/knee disability, both to include as secondary to post-operative sesamoiditis of the right foot.  As will be discussed more thoroughly below, the Board finds that new and material evidence has been received with respect to these disabilities.

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis 

The Veteran's claims of entitlement to service connection for lumbar spine and bilateral knee/leg disabilities were originally denied in a May 2008 rating decision.  The RO denied the lumbar spine claim on the basis that the evidence had failed to relate the back disability to the service-connected right foot disability, or to service.  The basis for the bilateral leg/knee denial was that the evidence did not show a current, clinically diagnosed disability of the legs/knees.  

The Veteran filed a notice of disagreement, but did not perfect a substantive appeal on the issues of service connection for lumbar spine and bilateral leg/knee disabilities.  The denial became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2008).

The Veteran submitted a request to reopen his claims in January 2010.  In a June 2010 rating decision, the RO confirmed and continued the previous denials on the basis that new and material evidence had not been submitted.  The Veteran disagreed with the June 2010 determination, and the current appeal ensued. 

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received with respect to the Veteran's service connection claims for lumbar spine and bilateral leg/knee disabilities.  

Several important pieces of newly received evidence include a May 2010 VA foot examination report and Social Security Administration (SSA) records which reflect that the Veteran experiences chronic low back pain, balance issues (he is completely non-weightbearing on the right leg), and uses a right leg brace in conjunction with his right foot symptoms.  The newly received evidence also includes recent VA treatment records (located in Virtual VA) which reflect that the Veteran has been prescribed a leg brace by VA podiatry; that he experiences chronic leg pain/weakness; and that he has a diagnosis of severe sensory neuropathy of the legs. 

Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a lumbar spine disability and a bilateral leg/knee disability. See 38 C.F.R. § 3.156(a). 

Service Connection - Bilateral Elbows and Shoulders

The Veteran seeks service connection for disabilities of the bilateral elbows and shoulders.  He has specifically claimed that he suffers from joint pain of the elbows and shoulders and that such is related to service. See, .e.g., January 2010 Statement. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

With regard to the Veteran's claims for service connection for a bilateral elbow disability and a bilateral shoulder disability, the Board finds that the first element of service connection, that of a current disability, has not been met at any time during the appeal period, and thus the claims cannot prevail.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses related to an elbow or shoulder disability.  The April 1977 separation examination shows that the Veteran was "in good health" and no abnormalities of the elbows or shoulders were otherwise noted. 

The instant claim for a bilateral shoulder disability and a bilateral elbow disability (claimed as joint pain) was received in January 2010.  

The Board has reviewed all of the Veteran's VA and private treatment records in the claims file.  Although the Veteran has, on occasion, complained of pain/joint pain, no disability of the elbows or shoulders has been diagnosed during the appeal period.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

The Veteran has contended on his own behalf that he suffers from bilateral elbow and shoulder disabilities that are related to his military service.  The Board notes that the Veteran is competent to indicate that he has pain in his elbows and shoulders; however, he is not competent to render a diagnosis of any elbow or shoulder disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Accordingly, the preponderance of evidence is against a finding that the first element of a service connection claim for a bilateral elbow disability and a bilateral shoulder disability has been met at any time since the Veteran filed his claim.  As such, the appeal as to the bilateral elbow and shoulder disabilities must be denied. Brammer, supra. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative disc disease of the lumbar spine is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral leg/knee disability is reopened.

Entitlement to service connection for a bilateral shoulder disability is denied. 

Entitlement to service connection for a bilateral elbow disability is denied. 


REMAND

1. Lumbar Spine Disability

The Veteran primarily contends that his lumbar spine disability secondary to his service-connected sesamoiditis of the right foot.  

Service treatment records are silent as to complaints, treatment, or diagnoses related to a lumbar spine/low back disability.  

Post-service private treatment records show complaints of low back pain beginning in approximately 1998 "after bending and twisting while working on a flower bed."  See December 1998 Private Treatment Records, Dr. A.S.N. 

The Veteran was afforded a VA back/foot/knee examination in February 2008.  (Note: the claims file was not available to the VA examiner for review).  Pertinent diagnoses at that time included DJD and DDD of the lumbar spine, status post-surgical treatment with prosthetic disc.  The examiner opined that the back condition was less likely as not caused by or a result of the right foot sesamoiditis.  The examiner reasoned that the limp associated with the Veteran's antalgic gait did "not displace his center of gravity sufficiently to be significant stress to the lumbar discs."  The examiner further noted that the Veteran had been employed in construction and heavy equipment and that "occupational factors of whole body vibration and bending and twisting are significant risks for pain."  

The Board finds that an addendum opinion is necessary in this case.  As an initial matter, although the Veteran's gait was noted as "antalgic" at the 2008 examination, recent VA treatment records reflect that he is entirely non-weightbearing on his right foot/extremity and that he suffers from significant balance problems.  An addendum VA opinion should address the impact, in any, of these limitations/symptoms on his lumbar spine.  Further, while the VA examiner broadly addressed secondary service connection (i.e., proximate causation), he did not provide an opinion regarding aggravation. See 38 C.F.R. § 3.310.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the claim for entitlement to service connection for a lumbar spine disability should be remanded to obtain an addendum VA opinion that properly addresses the issues described above. 

2. Bilateral Leg/Knee Disability 

The Veteran seeks service connection for a bilateral knee/leg disability; he primarily asserts that such is secondary to the service-connected right foot disability, discussed above.  

As noted, the Veteran was afforded a VA foot/back/knee examination in February 2008.  The Veteran reported that his knee pain began about 2 years prior; he endorsed popping of the knees.  He stated that his leg/knee pain was the result of being out of balance, as due to the service-connected right foot disability.  Objectively, effusion, tenderness, and crepitance of the knees were present.  There was pain with range of motion.  X-rays were negative for abnormalities.  The examiner declined to provide an opinion as to the claimed bilateral knee and leg disabilities because no such condition(s) were found on examination.  

Since the time of the February 2008 VA examination, VA treatment records reflect that the Veteran has balance issues (he is completely non-weightbearing on the right leg), and that he uses a right leg brace in conjunction with his right foot symptoms.  The treatment notes also show ongoing complaints of chronic leg pain/weakness and a diagnosis of severe sensory neuropathy of the legs.  

In light of the above findings, the Board concludes that the Veteran should be afforded a new, comprehensive VA knee/leg examination to determine the precise nature and etiology of any bilateral leg and/or knee conditions present.  See Barr, supra.  This examination should specifically address whether any leg or knee condition is proximately due to, or aggravated by the service-connected right foot disability. 

Further, to the extent that service treatment records and post-service treatment records (dated as early as 1985) show treatment/complaints related to bilateral knee symptomatology, the Board finds that an opinion should also be obtained to address a direct theory of entitlement as well.  

3. Tinnitus and Hearing loss 

The Veteran seeks service connection for hearing loss and tinnitus as a result of in-service noise exposure.  His DD Form 214 reflects that his military occupational specialty was that of a tow truck driver.  

With respect to the Veteran's claims for hearing loss and tinnitus, the Veteran was afforded a VA audiological examination in May 2010.  At that time, the Veteran reported experiencing loud noise from tank engines and firing, as well as truck engines and wreckers while working in maintenance in the military.  He endorsed tinnitus with an onset of 2 years prior (Note: in a February 2013 Report of Contact, the Veteran disputed the onset date as recorded by the VA examiner, explaining that the tinnitus had always been present/since service, and that it only became constant 2 years prior to the 2010 examination).  

The examiner opined that hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in-service.  With respect to the tinnitus, the examiner reasoned that that Veteran had only reported that he first noticed tinnitus 2 years prior, i.e., 35 years post-discharge.  With respect to hearing loss, the examiner noted that the Veteran underwent audiometric examinations in-service in 1975, 1976, and 1977.  The 1975 enlistment examination indicated a moderate (45dB) threshold in the right ear at 4000 Hz, with all other test frequencies being within normal limits.  The Veteran's left ear thresholds indicated a mild loss at 500 and 1000 Hz (i.e., 30dB), with all other frequencies being normal.  The 1976 audiometric examination indicated hearing within normal limits, bilaterally, "suggesting that the moderate loss at induction in the (R) ear was possibly due to a temporary threshold shift and the mild loss indicated in the lows of the (L) ear at induction was due to a middle ear pathology that was corrected."  The Veteran's 1977 audiometric testing indicated thresholds of 30dB at 500Hz then within normal limits from 1000 to 6000Hz in the right ear.  In the left ear, a 30dB threshold shift at 500 Hz rising to within normal limits with a 30dB threshold at 6000Hz indicated.  The examiner stated that the 30dB threshold at 500Hz was likely due to middle ear pathology, bilaterally.  

The Veteran was afforded another VA audiological examination in July 2013 - this examination addressed tinnitus only.  The examiner opined that tinnitus was less likely than not caused by, or a result of military noise exposure.  The examiner stated that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, "as tinnitus is known to be a symptoms associated with hearing loss."  The examiner further explained that if a reasonable nexus could not be established between the Veteran's hearing loss and military service, "then it is also difficult to establish a direct link to the tinnitus and military since tinnitus is most often considered a symptom of the hearing loss."  

The Board finds that an addendum VA opinion as to hearing loss and tinnitus is required in this case.  As an initial matter, the Veteran's January 1975 enlistment examination raises the possibility that his hearing loss pre-existed service.  In this regard, the Board notes that "the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As noted above, the 1975 enlistment examination reflected thresholds of 30dB at 500Hz and 1000Hz and 25dB at 2000Hz in the left ear, and 45dB at 4000Hz in the right ear; the 1967 audiometric examination showed thresholds of 25dB at 2000Hz, 4000Hz, and 8000Hz; and the 1977 separation examination revealed thresholds of 30dB at 500Hz, bilaterally, 25dB at 1000Hz in the left ear, 25dB at 6000Hz in the right ear, and 30dB at 6000Hz in the left ear.  These audiometric readings suggest that at least some degree of hearing loss was present upon entry, throughout service, and at separation.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr, supra.  As the 2010/2013 VA examiner did not address whether the Veteran's bilateral hearing loss pre-existed service (and if so, whether it was aggravated therein) the claim must be remanded for an addendum opinion.  

The Board also finds that clarification as to the etiology of the Veteran's tinnitus must be accomplished.  Specifically, in 2010, the examiner provided a negative etiology opinion based on the Veteran's statements that his tinnitus began 2 years prior; however, in 2013 statement, the Veteran clarified that he had always experience tinnitus (i.e., since service), but that it had only become constant in the 2 years preceding the 2010 VA examination.  The VA examiner subsequently provided an opinion that tinnitus is "most often" a symptom of hearing loss, but did not explain why this was so in the Veteran's case.  Clarification/further rationale is needed in this regard. 

4. Eye Disorder 

The Veteran contends that he has an eye disorder, variously diagnosed, as a result of an in-service injury/assault.  He asserts that he was struck in the face/eye with a log chain by a fellow solider and that he had to have glass (he was in a vehicle when the chain penetrated a window) removed from his eyes. 

Service treatment records dated in May 1967 confirm that the Veteran complained of being struck by a chain during an assault after glass penetrated a truck window.  The STR notes "glass in both eyes."  The eyes were flushed with saline; examination under U.V. light showed no damage to the cornea.  The Veteran was prescribed Visine.  The 1977 separation examination reflected normal eyes and visual acuity (20/20).  

The post-service medical record reflects complaints of, and treatment for eye problems (e.g., ulcers, itching, feeling of "grit in eyes," film in eyes, frequent use of Visine) as early as February 1985. See, e.g., February 1985 VA Medical Certificate; see also April 1985, and June 1985 VA Treatment Records.  Several of the medical reports are not entirely legible in their diagnostic assessment portions, but it appears that he was treated for an ulcer and a persistent eye "defect" of some sort.  See 1985 VA Treatment Records. 

The Veteran underwent an VA eye examination in July 2010.  The examiner diagnosed presbyopia and stated that "this has nothing to do with getting glass in the eye" in-service. 

Since that time, the Veteran has received ongoing VA treatment for complaints of a "gummy" feeling in eyes, yellow discharge, and pink eye.  A November 2014 VA ophthalmology consultation note confirms diagnoses of "normal tension glaucoma suspect," dry eye syndrome, and refractive error with presbyopia.  

With regard to the presbyopia/refractive errors, in the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. § 3.303(c).  In this case, no opinion has been obtained to determine whether the bilateral presbyopia is a result of superimposed injury of service-connected origin.  Such an opinion should be obtained upon remand. See Barr, supra.

With respect to eye disorders other than presbyopia, to include the diagnosed glaucoma and dry eye syndrome, opinions addressing whether such disorders are etiologically related to the in-service injury to the eyes should also be obtained upon remand. 

5. Acquired Psychiatric Disorder, to Include Depression and Anxiety

The Veteran seeks service connection for an acquired psychiatric disorder, variously diagnosed. 

A January 1975 psychiatric consultation note shows that the Veteran reported having periodic episodes of depression in association with his mother's death five years prior.  On examination there was no evidence of depression or psychosis.  He was diagnosed with immature personality and deemed "ok" for acceptance into military service.  The January 1975 enlistment examination did not show any psychiatric abnormalities.  The Veteran was subsequently treated for hyperventilation and diagnosed with adjustment disorder in July 1975.  Separation examination does not reflect any psychiatric abnormalities.

Post-service treatment records show treatment for depression and other psychiatric symptoms as early as 1999.  

Current VA treatment records reflect ongoing treatment for depression and anxiety. 

The Veteran was afforded a VA psychological examination in June 2013.  The examiner provided a diagnosis of depressive disorder NOS.  In the comments section of the diagnosis portion of the examination, the examiner stated that his history of depression "appears to be situationally based," and that "current reports of untreated depression appear to be related to heart and back problems/health decline with a course of depressive symptoms peaking during times of increased situational life stress."  The examiner also noted that it appeared that the depression and sleep problems noted inservice were due to his adjustment to the military and what he described as being homesick dealing with the death of his mother.  The examiner also stated that his depression "does appear to have waxed and waned over the years and has been more present for the Veteran in times of situational life stress."  Most recently, she noted that his "back and heart problems have resulted in a change in his quality of life and resulted in some depression for the Veteran."  She therefore concluded that his depressive disorder was less likely than not incurred in or the result of his reported complaints of depression while in the military.  

Notably, while the VA examiner indicated that at least some of the Veteran's psychiatric/depressive symptoms during service were (or "appeared to be") related to pre-service events (i.e., the death of his mother), she did not address whether his depressive disorder pre-existed existed service.  An opinion to this effect should be obtained upon remand.  Furthermore, based on the VA examiner's opinion that his depression could to be related to CAD/back/health problems, the Board finds that the psychiatric claim is inextricably intertwined with all other service-connection being remanded herein. Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a " significant impact " on a veteran's claim for the second issue).  

6. Coronary Artery Disease (CAD) 

Lastly, the record contains evidence which suggests the Veteran's psychiatric disorder and his heart problems are related.  Accordingly, the claim for service connection for CAD/heart disorder is inextricably intertwined and will be deferred pending resolution of the claim of entitlement to service connection for a psychiatric disorder. See Harris, supra. 


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any non-VA relevant treatment records for his claimed hearing loss, tinnitus, low back, bilateral leg/knee, eye, CAD, and psychiatric disorders.  Also obtain any outstanding records of VA treatment, dated from 2014 to the present.

2. Lumbar Spine/Bilateral Legs & Knees: Thereafter, schedule the Veteran for the appropriate VA examination(s) to assess the nature and etiology of his claimed lumbar spine and bilateral leg/knee disabilities.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

(a) Does the Veteran currently have:

(i) a right and/or left knee disorder; 
(ii) a right and/or left leg disorder*; and/or
(iii) a low back disorder*? 

If so, please clarify the diagnosis of each disorder found.

* In answering the above questions, the examiner must note that the Veteran has been diagnosed with severe sensory neuropathy of the legs and degenerative disc and joint disease of the lumbar spine, during the course of this appeal. 

(b) Is it at least as likely as not that any (i) right and/or left knee disorder(s), (ii) right and/or left leg disorder(s), to include sensory neuropathy, and/or (iii) low back disorder, to include DDD/DJD of the lumbar spine, is related to the Veteran's active service?

(c) Is it at least as likely as not that the any currently diagnosed (i) right and/or left knee disorder(s), (ii) right and/or left leg disorder(s), to include sensory neuropathy, and/or (iii) low back disorder, to include DDD/DJD of the lumbar spine, was caused or aggravated by the Veteran's service-connected post-operative sesamoiditis of the right foot?

The VA medical opinion provider should specifically consider the Veteran's claim that he has had an altered gait/non-weight bearing for years (due to his service-connected residuals of a right foot disability) which caused his claimed disorders of the (i) right and left knee disorders, (ii) right and left leg disorders and (iii) low back disorder.

The examiner must also consider the Veteran's in-service treatment for knee problems (i.e., strained right knee in July 1975) and his July 1985 VAX report in which he reported that he pulled the ligaments in his knees in-service following a running/obstacle course injury.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.

3. Hearing Loss/Tinnitus: Return the claims file, to include a copy of this remand, to the May 2010/ July 2013 VA examiner for an addendum opinion.  If the examiner who drafted the 2010/2013 opinions is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

(a) Hearing Loss: 

(i) Is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his military service?

(ii) If so, is there clear and unmistakable evidence that the pre-existing hearing loss did not undergo an increase in the underlying pathology during service? 

(iii) If there was an increase in the severity of the Veteran's hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease?

(iv) If there is no clear and unmistakable evidence that bilateral hearing loss pre-existed service, then is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service noise exposure?

In providing the foregoing opinions, the examiner should specifically address the Veteran's 1975 entrance audiometric examination, the 1976 audiometric examination, and the 1977 separation audiometric examination, all of which appear to show some degree of right and/or left ear hearing loss, as well as the Veteran's contentions regarding his in-service noise exposure.

(b) Tinnitus: 

(i) Is it at least as likely as not that tinnitus is the result of the Veteran's military service, to include the reported acoustic trauma sustained therein? 

(ii) If not, is it at least as likely as not that tinnitus was caused or aggravated by hearing loss or any service-connected disability?

In providing the foregoing opinions, the examiner should specifically address the Veteran's contentions regarding his in-service noise exposure and his reports of tinnitus since service.  The examiner should also clarify her 2013 opinion that tinnitus is "most often" a symptom of hearing loss and why that is/is not applicable in the Veteran's case. 

Any opinions expressed must be accompanied by a complete rationale.

4. Eye Disorder: The Veteran should be scheduled for a VA eye examination to determine the current nature and likely etiology of any eye disorders.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be conducted.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's eye disorders, noting that the Veteran has already been diagnosed with glaucoma, dry eye syndrome, and presbyopia during the course of this appeal. 

(b) As to each disorder entity diagnosed, to include glaucoma and dry eye syndrome, is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in the Veteran's active duty service or is otherwise causally related to such service, to specifically include the documented glass injury to the eyes (assault) in May 1976?

(c) As to the diagnosed presbyopia, and/or any other refractive errors found on examination, is at least as likely as not that such were subject to, or aggravated by, a superimposed disease or injury during service, specifically, his May 1976 eye injury, which results in additional disability?

The examiner should specifically consider the May 1976 service treatment records showing treatment/injury to the eyes following an assault.  The examiner should also address the Veteran's reported history of these disorders in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale should be given for all opinions and conclusions expressed.

5. Psychiatric Disorder: Schedule a VA examination to determine the etiology of any current psychiatric disorder, to include depression and anxiety.  The claims file, including a copy of this remand, must be provided to and reviewed by the examiner.  All necessary diagnostic testing and evaluation should be performed.  

The examiner should be asked to: 

(a) Identify all current psychiatric diagnoses, to include depression and anxiety; then

(b) indicate whether it is at least as likely as not that the Veteran had an acquired psychiatric disorder prior to his entry into active military service in July 1975?  

If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service? (Identify such clear and unmistakable evidence or medical principle that makes it so.).  The examiner is directed to review the January 1975 service record (prior to entry) and the July 1975 in-service record, both summarized above, regarding an impression of immature personality and adjustment disorder, respectively. 

(b) If there was a pre-existing psychiatric disorder, the examiner should indicate whether the pre-existing psychiatric disorder clearly and unmistakably did not undergo a permanent increase in severity during the Veteran's period of service.

(c) If a psychiatric disorder did not pre-exist his July 1975 entry into active service, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination (or on prior VA examination in June 2013, to include depressive disorder), is of the following: (i) had its onset in active service, to include the documented assault in May 1976; (ii) is otherwise causally or etiologically related to active duty service; (iii) or is proximately due to, or aggravated by a service connected disability.  With respect to (iii), the examiner must note the June 2013 VA examiner's finding that the Veteran's depression appeared "to be related to heart and back problems/health decline."  The examiner must reconcile this finding with any opinions/findings provided in association with the current examination.  

In answering these questions, the examiner should address the Veteran's competent assertions that he has experienced psychiatric problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.

A complete rationale should be given for all opinions and conclusions expressed.

6. Following completion of the above, readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision. They should then be afforded an applicable time to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


